Title: From James Madison to James Monroe, 13 May 1789
From: Madison, James
To: Monroe, James


Dear SirN. York May 13. 89.
I have been favored with yours of April . The newspapers will have given you some idea of our proceedings, though in a state always mutilated, and often perverted. The Impost is still the subject of deliberation. The general quantum of duties has at some periods been a source of discussion. At others, the ratio of particular duties, have produced still more of it. The proper one between rum & Molasses has been the last & the longest question of that sort. I fear it will not be possible to establish a due & politic proportion without admitting excises so far as to reach the distilleries. The dilemma between that expedient and a palpable inequality in the burden, and injury to the Treasury is a perplexing one.
I have no late letter from Mr. Jefferson. A British packet arrived a day or two ago, but without news that has come to my knowledge. She brings young Vanberkel in the character of a Public Minister. Your friends in B. way are well. I am Dr. Sir yours sincerely
Js. Madison Jr.
